USCA11 Case: 21-12528      Date Filed: 03/24/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12528
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
WILBER PORTOCARRERO PERLAZA,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:20-cr-00215-WFJ-TGW-5
                   ____________________
USCA11 Case: 21-12528        Date Filed: 03/24/2022    Page: 2 of 2




2                      Opinion of the Court               21-12528


Before ROSENBAUM, BRANCH, and GRANT, Circuit Judges.
PER CURIAM:
       Mark Rodriguez, appointed counsel for Wilber Perlaza in
this direct criminal appeal, has moved to withdraw from further
representation of the appellant and filed a brief pursuant to An-
ders v. California, 386 U.S. 738 (1967). Our independent review
of the record reveals that counsel’s assessment of the relative mer-
it of the appeal is correct. Because independent examination of
the record reveals no arguable issues of merit, counsel’s motion
to withdraw is GRANTED, and Perlaza’s conviction and sentence
are AFFIRMED.